DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 19 07 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on reference combination applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 that which “can be electrically connected and or “can be detachably received "can be" renders the claim indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Klein et al. (US 8,601,903).

Regarding claim 1,  Klein et al discloses A door handle (10; Kleine et al.)   for a vehicle comprising: - 
a cavity (Fig. 3, 16 interior; Kleine t al.)  which is at least partially formed by a housing of the door handle; 
- an electronic unit (15; Kleine et al.)  which is received in the cavity, wherein the electronic unit comprises a carrier unit (17 and housing elements; Kleine et al.); and 
- an electric connector unit (13; Kleine et al.) which comprises at least one electrically conductive connector element, wherein the at least one connector element is fixed to the carrier unit in a material-locking manner, wherein the electric connector unit and the at least one electrically conductive connector element form a plug part (42; Kleine et al.) that is integrated in the door handle (Fig. 1; Kleine et al.), and wherein, in a finished, assembled, and uninstalled state of the door handle, the door handle does not include any cables or wires extending outside of the door handle (Fig. 1; Kleine et al.)  .  

2. (Canceled)  

Regarding claim 3,  Klein et al discloses The door handle according to claim 1, wherein at least the carrier unit is designed as an electric circuit board, or the carrier unit comprises at least one conductor track  or at least one sensor unit (c.2, l.40-45; Kleine et al.), which is electrically connectable to a socket via the at least one connector element (43; Kleine et al.).  

Regarding claim 5,  Klein et al discloses The door handle according to claim 1, wherein at least the electric connector unit comprises a connector housing forming part of the plug part, or the door handle comprises a bearing arm receptacle (41; Kleine et al.)for a bearing coupling.  

Regarding claim 6,  Klein et al discloses The door handle according to claim 1, wherein at least a connector housing of the electric connector unit (42; Kleine et al.) comprises at least one securing element in order to connect the connector housing to a socket of a bearing coupling in at least a form- or force-locking manner (42, plug fitting within mating plug component; Kleine et al.), or a connector housing of the electric connector unit forms part of the plug part and comprises a second elastic sealing element.  

Regarding claim 7,  Klein et al discloses The door handle according to claim 1, wherein at least a connector housing of the electric connector unit is a plastic component (c.1, l.35; Kleine et al.), or a connector housing of the electric connector unit forms part of the plug part and comprises the at least one connector element as an injected (product by process recitation, noted) element.  

Regarding claim 8,  Klein et al discloses The door handle according to claim 7, wherein at least the bearing arm receptacle (Fig. 4, 47; Kleine et al.) comprises a mounting element for a complementary counter-mounting element of the bearing coupling in order to receive the bearing coupling in a defined orientation in the bearing arm receptacle, or the bearing arm receptacle is at such a distance from the outer contour of the electric connector unit that the electric connector unit is enclosed by the bearing arm receptacle, and that the bearing arm receptacle together with the connector unit (42; Kleine et al.) the at least one electrically conductive connector element forms the plug part, wherein the plug part is a male plug part (Fig. 4; Kleine et al.)in which a socket of a bearing coupling can be detachably received and can be  (not required) electrically contacted.  

Regarding claim 9,  Klein et al discloses The door handle according to claim 1, wherein the door handle comprises a fixing unit (base of 42 and 11; Kleine et al.)  for a connector housing of the electric connector unit in the region between the housing and a bearing arm (47; Kleine et al.)  receptacle for a bearing coupling, wherein the connector housing forms part of the plug part.  

Regarding claim 10,  Klein et al discloses The door handle according to claim 9, wherein at least the fixing unit comprises a labyrinth guide, or the fixing unit (42 molded plastic sealed; Kleine et al.) comprises an additional sealing to seal the cavity.  

Regarding claim 11,  Klein et al discloses The door handle according to claim 1, wherein at least the housing of the door handle comprises a first shell and a second shell (Fig.3, 12 and 11; Kleine et al.), or the housing comprises at least one positioning element (17; Kleine et al.)  for the carrier unit in order to fix the carrier unit in the cavity.  

Regarding claim 12,  Klein et al discloses The door handle according to claim 1, wherein at least the housing is seals the cavity, or the housing comprises a wall (16; Kleine et al.).  

Regarding claim 14,  Klein et al discloses The door handle according to claim 1, wherein an aperture (Fiog.3; Kleine et al.) is provided for the electronic unit .  

Regarding claim 15,  Klein et al discloses A handle arrangement for a vehicle, comprising: 
a door handle (10; Kleine et al.), comprising a cavity (Fig. 33; Kleine et al.)  which is at least partially formed by a housing of the door handle, 
an electronic unit (15; Kleine et al.) which is received in the cavity, 
wherein the electronic unit comprises a carrier unit (17 and housing elements; Kleine et al.), an electric connector unit (42; Kleine et al.)  which comprises at least one electrically conductive connector element (attached to conductor and connector pin and receptacle; Kleine et al.), wherein the electric connector unit and the at  least one electrically conductive connector element form a door handle plug part (42; Kleine et al.)   that is affixed inside of the cavity the door handle (Fig. 3; Kleine et al.) , and a bearing coupling (47; Kleine et al.)  configured to fix the door handle on the vehicle, the bearing coupling comprising  a bearing coupling (Fig. 3,47; Kleine et al.)  plug part having one end connected to an electric line (43; Kleine et al.)   and a second end that is detachably connected to the door handle plug part, and wherein the bearing coupling is mechanically fixed (42; Kleine et al.)  fig.3 plug to housing and electrically connected conductor through plug to the electric connector unit of the door handle.  

Regarding claim 16,  Klein et al discloses The handle arrangement according to claim 15, wherein at least the door handle comprises a bearing arm receptacle (47; Kleine et al.)  for the bearing coupling, or the bearing arm receptacle comprises a mounting element which cooperates with a complementary coupling element of the bearing coupling in order to receive the bearing coupling in a defined orientation in the bearing arm receptacle.  

Regarding claim 17,  Klein et al discloses The handle arrangement according to claim 15, wherein at least the bearing arm receptacle is at such a distance from the outer contour of the electric connector unit that the electric connector unit is enclosed by the bearing arm receptacle, and that the bearing arm receptacle together with the connector unit forms a male plug part (Fig. 342; Kleine et al.)  in which a socket of the bearing coupling is detachably received and electrically contacted, or a connector housing of the electric connector unit comprises at least one securing element in order to connect the connector housing to a socket of the bearing coupling in at least a form- or force-locking manner 42, plug fitting within mating plug component; Kleine et al.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Klein et al. (US 8,601,903) in view of Dingman et al. (US 2010/0321946).

Regarding claim 4, Klein et al discloses The door handle according to claim 1, wherein at least the electronic unit.  
Klein et al. does not disclose: comprises at least one lighting unit is electrically connectable to a socket via the at least one connector element, or the door handle is  a flush door handle
Dingman et al. teaches (18 illumination module; Dingman et al.) for the purpose of providing illumination for ease of use in night or darkened structures.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Klein et al. with at least one lighting unit as taught by Dingman et al. for the expected benefit of ease of use by an operator under darkened conditions.  

Claim(s) 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Klein et al. (US 8,601,903) in view of Pudney (US 7,375,299).

Regarding claim 13, Klein et al discloses The door handle according to claim 1, wherein, or the housing of the door handle comprises an opening.  
Klein et al. does not disclose: at least a casting compound is injected into the cavity or the housing of the door handle
Pudney teaches liquid sealant for the purpose of sealing out debris and water.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Klein et al. with at least a casting compound is injected into the cavity or the housing of the door handle as taught by Pudney for the expected benefit of providing a sealed unit from debris and water incursion.

Regarding claim 18, Klein et al makes obvious A method for producing a handle arrangement for a vehicle, comprising the following steps: 
1) inserting an electronic unit (15; Kleine et al.)  into a cavity a of a door handle (10; Kleine et al.)  , wherein the electronic unit comprises a carrier unit (17 and housing elements; Kleine et al.)and an electric connector unit (13; Kleine et al.), wherein the electric connector unit includes at least one electrically conductive connector element (43; Kleine et al.), wherein the electric connector unit and the at least one electrically conductive connector element form a door handle plug part (42; Kleine et al.) that affixed inside of the cavity of the door handle; 2) inserting a casting compound (liquid sealant; Pudney.)  into the cavity so that the casting compound at least partially surrounds the electronic unit; 3)  inserting a bearing coupling through a door (c. 1, l.1-14; Kleine et al.) of the vehicle, wherein the bearing coupling includes a bearing coupling plug part (47; Kleine et al.)  having one end connected to an electric line (43; Kleine et al.) to the electric connector unit; and affixing the door handle to the bearing coupling so that a second end of the bearing coupling plug part(42; Kleine et al.)  is detachably connected to the door handle plug part affixed inside of the cavity of the door handle and so that, the door handle is mechanically fixed to the vehicle, and the electronic unit is electrically connected to the electric line of the bearing coupling.  

Regarding claim 19, Klein et al makes obvious The method according to claim 18, wherein at least in step 1) inserting the electronic unit (15; Kleine et al.)  into the cavity is at least partially automatic or fully automatic, -r-in step 1) an automatic positioning (17; Kleine et al.) of the electronic unit is performed by at least one positioning element on the housing, e-in step 1) an automatic positioning and/or an automatic sealing of the electronic unit is performed by a fixing a unit (17 and housing elements; Kleine et al.)for a connector housing of the electric connector unit, -in step 3) an additional sealing (50; Kleine et al.) of the electronic unit is performed by a connector housing of the electric connector unit, wherein the connector housing is part of the door handle plug part.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Klein et al. (US 8,601,903) in view of Pudney (US 7,375,299) further in view of Dingman et al. (US 2010/0321946).
Regarding claim 19, Klein et al discloses The method according to claim 18, 
The combination does not disclose: screwing the bearing coupling to a bearing receptacle of the door handle.
The combination teaches (28; Dingman et al.)  for the purpose of mechanically fastening the handle to the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with screws as taught by Dingman et al for the expected benefit of mechanical fastening to increase strength.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675